

117 S2299 IS: Changing Age-Determined Eligibility To Student Incentive Payments Act
U.S. Senate
2021-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2299IN THE SENATE OF THE UNITED STATESJune 24, 2021Mr. Peters (for himself, Mr. Young, Mr. Cruz, Ms. Baldwin, Mr. Braun, and Mr. Markey) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo modify the age requirement for the Student Incentive Payment Program of the State maritime academies.1.Short titleThis Act may be cited as the Changing Age-Determined Eligibility To Student Incentive Payments Act or the CADETS Act.2.Age requirement for the Student Incentive Payment Program of the State maritime academiesSection 51509 of title 46, United States Code, is amended by adding at the end the following:(i)Age requirementThe Secretary may make an agreement under this section only with a qualified student who will meet the age requirement for enlistment in the Navy Reserve at the time of graduation from the academy..